



COURT OF APPEAL FOR ONTARIO

CITATION: Potter (Re), 2013 ONCA 439

DATE: 20130624

DOCKET: C56575

Laskin, Simmons and Cronk JJ.A.

IN THE MATTER OF:  Brendan Marshall Potter

AN APPEAL UNDER PART XX.1 OF THE
CODE

Brendan Marshall Potter, acting in person

Suzan E. Fraser, as
amicus curiae

Gavin MacDonald, for the Attorney General

Heard: June 21, 2013

On appeal against the disposition of the Ontario Review
    Board dated, January 3, 2013.

APPEAL BOOK ENDORSEMENT

[1]

Although the Board did not expressly say that the conditions it imposed
    were the least onerous and restrictive, we are satisfied that it properly
    applied this criterion.  We note that these conditions were less restrictive of
    Mr. Potters liberty than the conditions in his previous disposition.

[2]

In substance, the Board concluded that it was premature to provide the
    condition of supervised accommodation Mr. Potter seeks.  In the light of Dr. Ahmeds
    evidence at the hearing, we are not persuaded that the Boards decision was
    unreasonable.

[3]

We add that if Mr. Potter has continued to progress as he says he has,
    either he or the hospital may seek an early review.  The appeal is dismissed.


